SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedSeptember 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53012 MEDICAL BILLING ASSISTANCE, INC. (Exact Name of Registrant as specified in its charter) Colorado 59-2851601 (State or other jurisdiction (IRS Employer File Number) of incorporation) 16325 East Dorado Ave. Centennial, Colorado (Address of principal executive offices) (zip code) (303) 667-6411 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, October 22, 2010, was 9,716,000. FORM 10-Q Medical Billing Assistance, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Consolidated Financial Statements for the period ended June 30, 2010 Balance Sheet (Unaudited) 5 Statements of Operations (Unaudited) 6 Statements of Cash Flows (Unaudited) 7 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors16 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 - 2 - PART IFINANCIAL INFORMATION For purposes of this document, unless otherwise indicated or the context otherwise requires, all references herein to “Medical Billing Assistance” “we,” “us,” and “our,” refer to Medical Billing Assistance, Inc., a Colorado corporation and our wholly-owned subsidiary, I.V. Services Ltd., Inc. ITEM 1.FINANCIAL STATEMENTS MEDICAL BILLING ASSISTANCE, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended September 30, 2010 - 3 - Medical Billing Assistance, Inc. Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 1 Consolidated statements of operation 2 Consolidated statements of cash flows 3 Notes to consolidated financial statements 5 - 4 - MEDICAL BILLING ASSISTANCE, INC. CONSOLIDATED BALANCE SHEETS Dec. 31, 2009 Sept. 30, 2010 (Unaudited) ASSETS Current assets Cash $ $ Total current assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accrued payables $ $ Related party payables Notes payable Total current liabilties Total Liabilities Stockholders' Equity Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value; 50,000,000 shares authorized; 9,716,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - 5 - MEDICAL BILLING ASSISTANCE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended Sept. 30, 2009 Sept. 30, 2010 Sept. 30, 2009 Sept. 30, 2010 Sales $
